ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_04_FR.txt. 31

DECLARATION DE M. HERCZEGH

Ayant voté contre les paragraphes 2, lettres a) et b), et 3 du dispositif,
je me sens obligé de fournir les explications suivantes:

1. Je partage la conclusion de la Cour qu’il existe entre les Parties des
différends concernant l’interprétation et l’application de l’article 7 — lu
conjointement avec l’article premier, les paragraphes 2 et 3 de l’article 5,
Particle 6 et l’article 8 — et de l’article 11 de la convention de Montréal,
différends qui doivent être tranchés conformément au paragraphe 1 de
l’article 14 de la convention de Montréal. La Cour est dès lors compé-
tente pour connaître de ces différends.

2. Au contraire, je ne peux m’associer à la décision de la Cour décla-
rant la requête de la Libye recevable et rejetant l’exception du défendeur
selon laquelle les résolutions 748 (1992) et 883 (1993) du Conseil de sécu-
rité sont déterminantes pour tous les différends sur lesquels la Cour pour-
rait avoir compétence; et ce au motif que lesdites résolutions auraient été
adoptées à une date postérieure au dépôt de la requête. La Cour avait
indiqué, dans l'affaire relative à des Actions armées frontalières et trans-
frontalières (Nicaragua c. Honduras), que «(lla date critique à retenir
pour déterminer la recevabilité d’une requête est celle de son dépôt»
(C.LJ. Recueil 1988, p. 95, par. 66). Toutefois, dans la même affaire et
dans le même paragraphe, la Cour s’est exprimée de la manière suivante:

«Il peut toutefois être nécessaire, pour déterminer avec certitude
qu'elle était la situation à la date du dépôt de la requête, d'examiner
les événements, et en particulier les relations entre les parties, pen-
dant une période antérieure à cette date, voire pendant la période
qui a suivi. En outre, il se peut que les événements privent ensuite la
requête de son objet ou qu’ils prennent même une tournure telle
qu’une nouvelle requête ne pourrait par la suite être déposée dans
des termes analogues.» {Ibid.)

Il ressort du raisonnement de la Cour cité ci-dessus que la date du dépôt
d’une requête pour déterminer sa recevabilité constitue certainement un
facteur très important, mais que celui-ci doit être envisagé à la lumière
des événements pertinents antérieurs et postérieurs.

Parmi les événements antérieurs au dépôt de la requête libyenne, il faut
en particulier mentionner la résolution 731 (1992) du Conseil de sécurité
adoptée le 21 janvier 1992. Il est vrai que cette résolution ne précise pas en
vertu de quel chapitre de la Charte des Nations Unies elle a été prise. Ayant
le caractère d’une recommandation, elle ne crée pas des obligations con-
traignantes pour les Membres de l'Organisation des Nations Unies. Toute-

46
52 CONVENTION DE MONTREAL DE 1971 (DÉCL. HERCZEGH)

fois, il convient de la prendre d’autant plus en considération que les deux
résolutions 748 (1992) et 883 (1993) du Conseil de sécurité, prises cette
fois en vertu du chapitre VII de la Charte, se réfèrent explicitement à la
résolution 731 (1992) et reprennent l’essentiel de son contenu.

Pour ce qui est des événements postérieurs au dépôt de la requête de la
Libye, il faut souligner que celle-ci a été privée de son objet par les deux
résolutions du Conseil de sécurité ayant force obligatoire. La requête
aurait dû par suite être rejetée. On observera que la Cour se prononce sur
la recevabilité plusieurs années après que la requête a été privée de son
objet. C’est le fruit, à mon avis, d’un formalisme tout à fait étranger à la
jurisprudence de la Cour que de considérer aujourd’hui ladite requête
comme recevable. La Cour, dans l’affaire du Cameroun septentrional, a
déclaré ce qui suit:

«Qu’au moment où la requête a été déposée la Cour ait eu ou non
compétence pour trancher le différend qui lui était soumis, il reste
que les circonstances qui se sont produites depuis lors rendent toute
décision judiciaire sans objet.» (C.LJ. Recueil 1963, p. 38.)

En l'affaire des Essais nucléaires (Australie c. France), elle a affirmé
qu'elle «ne voit ... pas de raison de laisser se poursuivre une procédure
qu’elle sait condamnée à rester stérile» (C.IJ. Recueil 1974, p. 271,
par. 58).

3. La Cour a conclu en outre que l’exception soulevée par le défendeur
n'est pas une exception à la compétence de la Cour ou à la recevabilité de
la requête, mais une «autre exception» qui ne présenterait pas un carac-
tère exclusivement préliminaire (voir Règlement, art. 79, par.1 et 7). Je
regrette de ne pouvoir me rallier à l’argumentation de la Cour, qui se pré-
sente comme suit: en sollicitant une décision de non-lieu qui mettrait
immédiatement fin à l’instance, le défendeur

«en sollicite, en réalité, au moins deux autres, que le prononcé d’un
non-lieu postulerait nécessairement: d’une part une décision établis-
sant que les droits revendiqués par la Libye aux termes de la conven-
tion de Montréal sont incompatibles avec les obligations découlant
pour elle des résolutions du Conseil de sécurité; et d’autre part une
décision faisant prévaloir ces obligations sur ces droits par le jeu des
articles 25 et 103 de la Charte ... L’exception soulevée ... sur ce point
a le caractère d’une défense au fond.» (Paragraphe 50 de l’arrêt.)

L’admission d’une exception préliminaire a sans aucun doute des effets
quant à la jouissance des droits que le demandeur prétend avoir dans ses
rapports avec le défendeur, sans que l'existence ou le contenu de ces
droits soient remis en question. Les conséquences indirectes de l’admis-
sion d’une exception ne peuvent être considérées comme déterminatives
du caractère exclusivement préliminaire ou non d’une telle exception, au
sens du paragraphe 7 de l’article 79 du Règlement. En l’espèce, la Cour

47
53 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. HERCZEGH)

n’a pas à se prononcer sur l’interprétation ou l’application des articles 7
et 11 de la convention de Montréal. La question de savoir si les droits et
obligations des Parties, dans les circonstances de l’affaire, sont régis par
la Charte des Nations Unies et par des résolutions prises en vertu des dis-
positions de la Charte n’affecte en rien les dispositions de la convention
de Montréal pour l'interprétation ou lapplication desquelles la Cour a
compétence; elle présente en conséquence un caractère exclusivement
préliminaire. Il n’est pas douteux que les obligations des Membres des
Nations Unies en vertu de la Charte — y compris les obligations que les
décisions du Conseil de sécurité créent à l'égard de ceux-ci — prévalent
sur leurs obligations souscrites en vertu d’autres accords internationaux.
Au terme de la phase des mesures conservatoires, la Cour, dans son
ordonnance du 15 avril 1992, a déjà fait une telle constatation (C LJ.
Recueil 1992, p. 15, par. 39).

Mes conclusions sont les suivantes: la Cour est compétente pour
connaître des différends existant entre les Parties quant à l’interprétation
ou à l’application des dispositions pertinentes de la convention de Mont-
réal; les demandes libyennes auraient dû être considérées comme régies
par les résolutions obligatoires du Conseil de sécurité; et l’exception pré-
liminaire soulevée par le défendeur à cet égard, et qui a un caractère
exclusivement préliminaire, aurait dû être retenue. La requête de la
Libye, devenue sans objet, aurait dû par suite être rejetée.

(Signé) Géza HERCZEGH.

48
